
EXHIBIT 10.4


SECURITY AGREEMENT:
SPECIFIC RIGHTS TO PAYMENT




1.           GRANT OF SECURITY INTEREST.  For valuable consideration, the
undersigned AMERICAN WOODMARK CORPORATION, a Virginia corporation ("Debtor"),
hereby grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a
security interest in Debtor's deposit account no. 4121998983 (whether held in
Debtor's name or as a Bank collateral account for the benefit of Debtor), any
sub-account thereunder or consolidated therewith, and all replacements or
substitutions therefor, including any account resulting from a renumbering or
other administrative re-identification thereof (the "Account"), together with
all funds now or at any time hereafter on deposit in the Account, including all
interest earned on such funds (with all the foregoing defined as "Collateral"),
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary, including without
limitation, all rights to payment, including returned premiums, with respect to
any insurance relating to any of the foregoing, and all rights to payment with
respect to any claim or cause of action affecting or relating to any of the
foregoing (hereinafter called "Proceeds").



           2.                OBLIGATIONS SECURED.  The obligations secured
hereby are the payment and performance of: (a) all present and future
Indebtedness of Debtor to Bank; (b) all obligations of Debtor under this
Agreement; and (c) all present and future obligations of Debtor to Bank of other
kinds.  The word "Indebtedness" is used herein in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of Debtor,
or any of them, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement (specifically including,
without limitation, any Transactional Risk Exposure, as such term is defined in
the Addendum to Security Agreement attached hereto), and whether Debtor may be
liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.


3.           TERMINATION.  This Agreement will terminate upon the performance of
all obligations of Debtor to Bank secured hereby, including without limitation,
the payment of all Indebtedness of Debtor to Bank secured hereby, and the
termination of all commitments of Bank to extend credit to Debtor, existing at
the time Bank receives written notice from Debtor of the termination of this
Agreement.


4.           OBLIGATIONS OF BANK.  Any money received by Bank in respect of the
Collateral may be deposited, at Bank's option, into the Account or into a
securities account which serves as collateral for the Indebtedness secured
hereby, and the same shall, for all purposes, be deemed Collateral
hereunder.  Prior to the occurrence of an Event of Default and on the condition
that, after giving effect to such payment, no Event of Default will occur
(specifically including, without limitation, a failure to comply with the
Required Minimum Value covenant set forth in the Addendum to Security Agreement:
Securities Account executed by Borrower for the benefit of Bank and dated of
even date herewith, as the same may be modified or amended from time to time)
(the “Addendum to Security Agreement”), Bank shall, if instructed to do so in
writing by Debtor, apply funds in the Account to pay any Indebtedness secured
hereby.


5.           REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants to
Bank that:  (a) Debtor's legal name is exactly as set forth on the first page of
this Agreement, and all of Debtor's organizational documents delivered to Bank
are complete and accurate in every respect; (b) Debtor is a corporation
registered under the laws of the Commonwealth of Virginia; (c) Debtor’s chief
executive office is located at 3102 Shawnee Drive, Winchester, Virginia 22601;
(d) Debtor is the owner of the Collateral and Proceeds; (e) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (f)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Debtor to Bank, in writing; (g) all statements of
Debtor contained herein, are true and complete in all material respects; and (h)
no financing statement covering any of the Collateral or Proceeds, and naming
any secured party other than Bank, is on file in any public office.


6.           COVENANTS OF DEBTOR.


(a)           Debtor agrees in general: (i) to pay Indebtedness secured hereby
when due; (ii) to permit Bank to exercise its powers hereunder; (iii) to execute
and deliver such documents as Bank reasonably deems necessary to create, perfect
and continue the security interests contemplated hereby; (iv) not to change its
name, its chief executive office, or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; and (v) to
cooperate with Bank in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Bank deems necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.


(b)           Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in the
Collateral and Proceeds; (ii) where applicable, to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (iii) not to permit any lien on the Collateral or Proceeds, except in
favor of Bank; (iv) not to sell, hypothecate or otherwise dispose of, nor permit
the transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein, nor withdraw any funds from; (v) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (vi) if requested by Bank
following the occurrence of an Event of Default or in order to comply with the
Required Minimum Value covenant set forth in the Addendum to Security Agreement,
to receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (vii) not to commingle
Collateral or Proceeds, or collections thereunder, with other property; and
(viii) to provide any service and do any other acts which may be necessary to
keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.


7.           POWERS OF BANK.  Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank's officers and employees, or any of them, if an Event of Default
has occurred and is continuing: (a) to perform any obligation of Debtor
hereunder in Debtor's name or otherwise; (b) to give notice to account debtors
or others of Bank's rights in the Collateral and Proceeds, to enforce or
forebear from enforcing the same and make extension or modification agreements
with respect thereto; (c) to release persons liable on Collateral or Proceeds
and to give receipts and acquittances and compromise disputes in connection
therewith; (d) to release or substitute security; (e) to resort to security in
any order; (f) to prepare, execute, file, record or deliver notes, assignments,
schedules, designation statements, financing statements, continuation
statements, termination statements, statements of assignment, applications for
registration or like papers to perfect, preserve or release Bank's interest in
the Collateral and Proceeds; (g) to receive, open and read mail addressed to
Debtor; (h) to take cash, instruments for the payment of money and other
property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank's sole option, toward
repayment of the Indebtedness secured hereby; (l) to exercise all rights, powers
and remedies which Debtor would have, but for this Agreement, with respect to
all Collateral and Proceeds; (m) to make withdrawals from and to close deposit
accounts or other accounts with any financial institution, wherever located,
into which Proceeds may have been deposited, and to apply funds so withdrawn to
payment of the Indebtedness secured hereby; (n) to preserve or release the
interest evidenced by chattel paper to which Bank is entitled hereunder and to
endorse and deliver any evidence of title incidental thereto; and (o) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder.


8.           PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS.  Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds (except (a) such as
Debtor may in good faith contest or as to which a bona fide dispute may arise,
and (b) for which Debtor has made provision, in accordance with generally
accepted accounting principles, for eventual payment thereof in the event Debtor
is obligated to make such payment), and upon the failure of Debtor to do so,
Bank at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the
same.  Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of this Agreement, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.


9.           EVENTS OF DEFAULT.  Any  defined event of default under the Credit
Agreement shall constitute an “Event of Default” under this Agreement.


10.         REMEDIES.  Upon the occurrence of any Event of Default, Bank shall
have the right to declare immediately due and payable all or any Indebtedness
secured hereby and to terminate any commitments to make loans or otherwise
extend credit to Debtor.  Bank shall have all other rights, powers, privileges
and remedies granted to a secured party upon default under the Virginia Uniform
Commercial Code or otherwise provided by law, including without limitation, the
right (a) to contact all persons obligated to Debtor on any Collateral or
Proceeds and to instruct such persons to deliver all Collateral and/or Proceeds
directly to Bank, and (b) to sell, lease, license or otherwise dispose of any or
all Collateral.  All rights, powers, privileges and remedies of Bank shall be
cumulative.  No delay, failure or discontinuance of Bank in exercising any
right, power, privilege or remedy hereunder shall affect or operate as a waiver
of such right, power, privilege or remedy; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy.  Any waiver, permit, consent or
approval of any kind by Bank of any default hereunder, or any such waiver of any
provisions or conditions hereof, must be in writing and shall be effective only
to the extent set forth in writing.  It is agreed that public or private sales
or other dispositions, for cash or on credit, to a wholesaler or retailer or
investor, or user of property of the types subject to this Agreement, or public
auctions, are all commercially reasonable since differences in the prices
generally realized in the different kinds of dispositions are ordinarily offset
by the differences in the costs and credit risks of such dispositions.  While an
Event of Default exists: (a) Debtor will deliver to Bank from time to time, as
requested by Bank, current lists of all Collateral and Proceeds; (b) Debtor will
not dispose of any Collateral or Proceeds except on terms approved by Bank; (c)
Bank may, at any time and at Bank's sole option, liquidate any time deposits
pledged to Bank hereunder and apply the Proceeds thereof to payment of the
Indebtedness secured hereby, whether or not said time deposits have matured and
notwithstanding the fact that such liquidation may give rise to penalties for
early withdrawal of funds; and (d) at Bank's request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank.  Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.


11.         DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF
INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may transfer, convey
or dispose of such Collateral “as is”, “where is”, “with all faults” or with
language of similar import.  Any proceeds of any disposition of any Collateral
or Proceeds, or any part thereof, may be applied by Bank to the payment of
expenses incurred by Bank in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness secured hereby in such order of application as
Bank may from time to time elect.  Upon the transfer of all or any part of the
Indebtedness secured hereby, Bank may transfer all or any part of the Collateral
or Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Bank hereunder with
respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred Bank shall retain all rights, powers,
privileges and remedies herein given.


12.          STATUTE OF LIMITATIONS.  Until all Indebtedness secured hereby
shall have been paid in full and all commitments by Bank to extend credit to
Debtor pursuant to the Credit Agreement have been terminated, the power of sale
or other disposition and all other rights, powers, privileges and remedies
granted to Bank hereunder shall continue to exist and may be exercised by Bank
at any time and from time to time irrespective of the fact that the Indebtedness
secured hereby or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.


13.          MISCELLANEOUS.   Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) marshal assets or proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (iv)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds.  Debtor further waives any right to
direct the application of payments or security for any Indebtedness secured
hereby.


14.          NOTICES.  All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in the
Credit Agreement and to Debtor at the address specified in the Credit Agreement,
and shall be deemed to have been given or made as follows: (a) if sent by hand
delivery, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.


15.          COSTS, EXPENSES AND ATTORNEYS' FEES.  Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees but not allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank's interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank's ability to
exercise any of its rights or remedies with respect thereto.


16.          SUCCESSORS; ASSIGNS; AMENDMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.


17.          INTENTIONALLY DELETED.


18.          SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.


19.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.








[SIGNATURE PAGE FOLLOWS]



COMMVA\SECA02A_VA.DOC
Specific Rights to Payment (Rev. 03/08)
--
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of December 2,
2009.


AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:         ________________________(SEAL)
Jonathan H. Wolk,
Vice President Finance and CFO




6963544_4.DOC

COMMVA\SECA02A_VA.DOC
Specific Rights to Payment (Rev. 03/08)
--
 



 
 

--------------------------------------------------------------------------------

 
